Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Penn West announces its results for the second quarter ended June 30, 2008 CALGARY, Aug. 7 /CNW/ - PENN WEST ENERGY TRUST (TSX - PWT.UN; NYSE - PWE) is pleased to announce record funds flow for the second quarter ended June 30, << Business Strategy - In 2008, Penn West successfully continued its strategy of acquiring high quality conventional assets weighted to light oil with potential for future exploitation using new completions technology and enhanced oil recovery. Including the Petrofund acquisition in June 2006 and the Vault and Canetic acquisitions in January 2008, Penn West acquired in excess of 424 million barrels of proved plus probable reserves weighted approximately 60 percent to light oil for $9.6 billion, of which over 70 percent was funded by the issue of equity. The economics of these acquisitions were considered using benchmark average WTI oil prices of approximately US$70.00 per barrel and average AECO natural gas prices of approximately $6.50 per GJ. In part to protect the economics associated with these transactions, hedges on oil and natural gas prices were entered on a portion of production. This strategy, coupled with the substantial increases in oil and natural gas prices to date in 2008, has led to record funds flow(1) and substantial increases to Penn West's net asset value(1). Approximately 60 percent of our second half 2008 production, 75 percent of our 2009 production and 95 percent of our 2010 production remains unhedged. Business Environment - Crude oil prices remained strong throughout the second quarter of 2008. NYMEX WTI crude oil prices increased in the second quarter to average US$124.00 per barrel compared to US$97.95 per barrel in the first quarter of 2008 and US$65.02 per barrel in the second quarter of 2007. Energy demand in the Middle East, Russia and Asia remains high and it is expected that the demand growth over the next few years will be at rates higher than the growth in supply. - Natural gas prices also increased significantly in the first six months of 2008. The AECO Monthly Index averaged $8.86 per GJ in the second quarter compared to $6.75 per GJ in the first quarter of this year and $6.99 per GJ in the second quarter of last year. Increases in demand in both Europe and Asia resulted in reduced LNG exports to the U.S. which reduced supply. Offsetting this was high drilling activity in several large unconventional shale gas plays and new production predominately from the U.S. Rockies. Financial - Record funds flow of $753 million in the second quarter of 2008 was 131 percent higher than the $326 million realized in the second quarter of 2007. On a per unit-basis(1) funds flow increased to $2.00 per unit-basic in the second quarter of 2008, an increase of 46 percent from $1.37 per unit-basic in the second quarter of 2007. - The net loss in the second quarter of 2008 was $323 million ($0.86 per unit-basic) compared to a net loss of $186 million ($0.77 per unit-basic) in the second quarter of 2007 due to non-cash charges related to risk management activities in the 2008 period of $837 million and the non-cash charge of $326 million related to the enactment of the SIFT tax in the 2007 period. Penn West hedged a portion of its production to protect our balance sheet as well as planned distribution and capital programs. - The netback(1) of $47.84 per boe(2) in the second quarter of 2008 was 52 percent higher than the second quarter of 2007. (1) The terms "funds flow", "funds flow per unit-basic", "net asset value" and "netbacks" are non-GAAP measures. Please see "Non-GAAP Measures Advisory" and "Calculation of Funds Flow" below. (2) Please see "Oil and Gas Information Advisory" below for information regarding the term "boe". Operations - Production averaged 190,515 boe per day in the second quarter of 2008 compared to 126,599 boe per day reported in the second quarter of 2007. Production in the quarter was negatively impacted by approximately 8,000 boe per day due to the Spectra McMahon turnaround, other processing facility turnarounds and interruptions of a temporary nature. - Reported crude oil and NGL production averaged 109,417 barrels per day and natural gas production averaged approximately 487 mmcf per day in the second quarter of 2008. - Capital expenditures were $247 million in the second quarter of 2008 including $16 million of net asset acquisitions. A total of 23 net wells were drilled with a success rate of 91 percent. Distributions - Penn West's Board of Directors recently resolved to keep the Trust's distribution level at $0.34 per unit per month for the months of August, September and October subject to maintenance of current forecasts of commodity prices, production levels and planned capital expenditures. Endev Acquisition - On July 22, 2008, Penn West announced the closing of the acquisition of Endev Energy Inc. ("Endev"). The acquisition is expected to add approximately 3,500 boe per day weighted approximately 78 percent to natural gas and 22 percent to liquids. The assets acquired enhance existing Penn West operations, most notably in southeast Alberta, and also add approximately 100,000 net undeveloped acres of land. Regulatory Update - The new royalty framework continues to be under review with the objective of avoiding "unintended consequences" of the plan. In June 2008, the Government of Alberta discussed the possibility of further changes to the royalty framework, however, no specific items were identified and no timeframe for future changes was announced. - In July 2008, the Alberta government announced that it will create a $2 billion fund to advance carbon capture and storage (CCS) projects in the province. Alberta has issued a request for expressions of interest in CCS projects. The intent of the request is to identify projects with the greatest potential of being built quickly and capable of having a significant impact on reducing greenhouse gas emissions. Financing - On May 29, 2008, Penn West Petroleum Ltd. (the "Company") closed the issuance of US$480 million and CAD$30 million of senior unsecured notes on a private placement basis, primarily in the United States, maturing in eight to 12 years and bearing interest at 6.12 percent to 6.40 percent with an average rate of approximately 6.25 percent. The Company used the proceeds to repay advances on its bank facilities. - In June 2008, the Company completed all requirements to enable the sale of trust units by way of "at-the-market distributions" on both the TSX and the NYSE. Penn West may issue and sell up to 20,000,000 trust units at its discretion during a period of up to 25 months. The net proceeds from the sale of trust units issued under the facility, if any, will be used to repay debt or fund future growth opportunities. To date, no trust units have been issued under the facility. - On July 31, 2008, the Company issued 57 million pounds sterling of senior unsecured notes, through a private placement in the United Kingdom, maturing in 2018 and bearing interest of 7.78 percent. In conjunction with the issue of the notes, the Company entered into contracts to swap the principal of the placement to approximately $114 million bearing interest in Canadian dollars at 6.95 percent. The Company used the proceeds to repay advances on its bank facilities. Governance - At Penn West's Annual General Meeting on June 2, 2008, our unitholders approved resolutions including the addition of Jack Schanck as a director. Mr. Schanck, a geologist, brings to Penn West's Board over 30 years of U.S. and Canadian oil and gas experience including roles as President, Executive VP of Worldwide Exploration and other executive positions at Unocal and other companies. HIGHLIGHTS Three months ended Six months ended June 30 June 30 % % 2008 2007 change 2008 2007 change Financial (millions, except per unit amounts) Gross revenues(1) $ 1,312 $ 608 116 $ 2,448 $ 1,190 106 Funds flow 753 326 131 1,385 637 117 Basic per unit 2.00 1.37 46 3.77 2.68 41 Diluted per unit 1.98 1.35 47 3.74 2.65 41 Net loss (323) (186) (74) (245) (90) (172) Basic per unit (0.86) (0.77) (12) (0.67) (0.37) (81) Diluted per unit (0.86) (0.77) (12) (0.67) (0.37) (81) Capital expenditures, net(2) 247 484 (49) 525 700 (25) Long-term debt at period-end 3,683 1,823 102 3,683 1,823 102 Convertible debentures(3) 334 - 100 334 - 100 Distributions paid(4) $ 383 $ 243 58 $ 720 $ 485 48 Operations Daily production Natural gas (mmcf/d) 487 334 46 493 337 46 Light oil and NGL (bbls/d) 81,957 49,635 65 81,818 49,372 66 Heavy oil (bbls/d) 27,460 21,288 29 27,399 21,945 25 Total production (boe/d) 190,515 126,599 50 191,403 127,518 50 Average sales price Natural gas (per mcf) $ 10.20 $ 7.55 35 $ 9.08 $ 7.57 20 Light oil and NGL (per bbl) 111.88 65.24 71 100.34 62.39 61 Heavy oil (per bbl) 93.12 42.45 119 79.91 41.73 91 Netback per boe Sales price $ 87.60 $ 52.63 66 $ 77.71 $ 51.35 51 Risk management (loss) gain (12.01) 0.03 (100) (7.69) 0.16 (100) Net sales price 75.59 52.66 44 70.02 51.51 36 Royalties 15.35 9.82 56 13.79 9.72 42 Operating expenses 11.91 10.94 9 11.77 10.82 9 Transportation 0.49 0.52 (6) 0.49 0.53 (8) Netback $ 47.84 $ 31.38 52 $ 43.97 $ 30.44 44 (1) Gross revenues include realized gains and losses on commodity contracts. (2) Excludes business combinations. (3) Assumed on the Canetic and Vault acquisitions at period-end. (4) Includes distributions paid prior to those reinvested in trust units under the distribution reinvestment plan. DRILLING PROGRAM Three months ended Six months ended June 30 June 30 2008 2007 2008 2007 Gross Net Gross Net Gross Net Gross Net Natural gas 24 10 5 3 105 52 54 25 Oil 26 10 24 8 104 56 77 44 Dry 2 2 1 1 6 6 5 4 52 22 30 12 215 114 136 73 Stratigraphic and service 3 1 4 1 26 24 19 15 Total 55 23 34 13 241 138 155 88 Success rate(1) 91% 92% 95% 95% (1) Success rate is calculated excluding stratigraphic and service wells. UNDEVELOPED LANDS As at June 30 2008 2007 % change Gross acres (000s) 4,466 3,969 13 Net acres (000s) 3,612 3,470 4 Average working interest 81% 87% (7) FARM-OUT ACTIVITY Three months ended Six months ended June 30 June 30 2008 2007 2008 2007 Wells drilled on farm-out lands(1) 46 16 79 106 (1) Wells drilled on Penn West lands, including re-completions and re- entries, by independent operators pursuant to farm-out agreements. CORE AREA ACTIVITY Net wells drilled for Undeveloped land the six months ended as at June 30, 2008 Core Area June 30, 2008 (thousands of net acres) Gas 42 1,682 Light oil 34 754 Heavy oil 62 1,176 138 3,612 TRUST UNIT DATA Three months ended Six months ended June 30 June 30 % % (millions of units) 2008 2007 change 2008 2007 change Weighted average Basic 376.2 239.0 57 367.9 238.0 55 Diluted 380.2 241.5 57 370.7 240.3 54 Outstanding as at June 30 377.6 239.2 58 On January 11, 2008, Penn West issued approximately 124.3 million trust units on the closing of the Canetic acquisition and on January 10, 2008, Penn West issued approximately 5.6 million trust units on the closing of the Vault acquisition. Letter to our Unitholders >> During the second quarter of 2008, Penn West's efforts focused on the successful execution of our 2008 capital exploration and development program, the integration of the Canetic Resources assets into Penn West, and the advancement of a number of our resource plays and enhanced oil recovery projects. We believe that Penn West has an excellent inventory of projects that will add significant value in the future. Penn West recorded the highest funds flow in its history in the second quarter of 2008 at $753 million (or $2.00 per unit-basic). Second quarter funds flow was up 131 percent over the second quarter of 2007 when funds flow totaled $326 million ($1.37 per unit-basic). For the full-year, we forecast funds flow between $2.8 billion and $3.0 billion ($7.40 to $7.90 per unit-basic) with forecasted pro forma production unchanged at between 195,000 and 205,000 barrels of oil equivalent (boe) per day. Subject to this forecast funds flow and capital expenditures, our Board of Directors recently resolved to maintain our distributions at $0.34 per unit per month for the next three months. We believe that the current pricing environment presents Penn West with the opportunity to reduce a portion of the debt which was assumed in the Canetic and Petrofund acquisitions. This strategy of prudent debt management will provide improved future capability to expand our project inventory through timely and selective strategic initiatives, including the development of new play areas, acquisitions and the application of new technologies. As part of our balance sheet maintenance, we've taken steps to diversify our capital structure. This was achieved through the issuance of the previously announced US$480 million and CAD$30 million unsecured notes with fixed terms ranging from eight to 12 years. Subsequent to the close of the quarter we successfully closed an additional offering of CAD$114 million of privately placed 10-year term unsecured notes in the United Kingdom. The proceeds of these notes were used to repay a portion of Penn West's outstanding bank debt under its credit facilities. Also during the second quarter, Penn West completed all regulatory requirements to enable the sale of trust units by way of "at-the-market distributions" on both the TSX and the NYSE. This provides Penn West additional financing flexibility for the next two years by allowing us to raise limited amounts of equity in the markets at timing favourable to the Trust. Our corporate netbacks rose in the second quarter to $47.84 per boe, an increase of more than 52 percent over the second quarter of 2007 and 18 percent over the first quarter of 2008. While realized hedging losses were $12.01 per boe for the second quarter of 2008 compared to a slight gain in the comparative 2007 period, we remain 60 percent unhedged through the end of 2008. This provides us with significant exposure to spot market pricing on an ongoing basis. We believe an active hedging program plays an important role in the overall financial management of Penn West and that these contracts provide us greater certainty with respect to future distributions, capital spending and acquisition economics. Accordingly, we will continue to manage our exposure to downside commodity price risk through the purchase of financial contracts while also positioning to retain upside price potential on a majority of our production. Production volumes during the second quarter averaged 190,515 boe per day compared to 192,291 boe per day in the first quarter of 2008 and 126,599 boe per day in the second quarter of 2007. The difference in production volumes from the first quarter of 2008 is due primarily to maintenance and turnaround outages which normally peak for our industry in the second quarter. Penn West remains on target to achieve our full-year average pro forma production target of between 195,000 and 205,000 boe per day. Penn West's capital program is on track to invest approximately $1 billion in 2008. In the second quarter, we spent $247 million on a variety of exploration, development and enhanced recovery projects. Through the second quarter 23 net wells (138 net wells year-to-date 2008) were drilled with approximately half of the wells being oil and half natural gas with a drilling success rate of 91 percent. We spent $98 million to date in 2008 acquiring select acreage as part of our broader resource play strategy. Penn West had approximately 3.6 million net acres of undeveloped land at the end of the second quarter. As part of being a responsible steward of the environment, we spent $37 million on environmental clean-up and reclamation initiatives in the first six months of 2008. We have successfully executed on our development plans despite earlier wet weather slowdowns and we are very encouraged by our results to date. We maintain our strategy of selectively evaluating acquisitions which we feel will add both near and long-term value for unitholders while we continue to evaluate our portfolio of properties and look to rationalize our extensive asset base. In July 2008, we closed the acquisition of Endev Energy Inc. adding approximately 3,500 boe per day of mostly natural gas-weighted assets and some 100,000 net acres of undeveloped land to our portfolio of producing oil and natural gas properties. The deal was valued at approximately $160 million and provides additional consolidation of assets for Penn West in our Plains natural gas area. Recently the Government of Alberta announced their commitment of $2 billion to assist in the funding of carbon capture and storage (CCS) projects as part of a broader mandate to address greenhouse gas emissions. The Alberta Carbon Capture and Storage Development Council was formed earlier this year and is a joint committee representing industry, academia and government.
